Citation Nr: 0923531	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-35 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, including as secondary to a service-connected 
right knee disability.

2.  Entitlement to an effective date prior to May 1, 2003 for 
the grant of an increased rating for a service-connected 
right knee disability.

3.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated as 30 
percent disabling for postoperative residuals of arthrotomy, 
and 20 percent disabling for osteoarthritis.

4.  Entitlement to special monthly compensation based on a 
need for aid and attendance or on the basis of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to 
February 1952.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a January 2004 decision by the RO in 
Oakland, California that denied service connection for a left 
hip disability; granted a separate 10 percent rating for 
osteoarthritis of the right knee, effective May 1, 2003; 
denied an increase in a 10 percent rating for service-
connected postoperative residuals of arthrotomy of the right 
knee; and denied service connection for a lumbar spine 
disability.  This case also comes to the Board on appeal from 
a September 2005 rating decision which denied entitlement to 
special monthly compensation based on the need for aid and 
attendance or on the basis of being housebound.  In a 
September 2005 statement of the case, the RO granted a 20 
percent rating for service-connected osteoarthritis of the 
right knee, effective May 1, 2003, and granted a 30 percent 
rating for service-connected postoperative residuals of 
arthrotomy of the right knee, effective May 1, 2003.  The 
Veteran initially requested a Board hearing, which was 
scheduled, but by a letter dated in February 2009, he 
withdrew his hearing request.

As the Veteran and his representative withdrew his appeal for 
service connection for a lumbar spine disability in a March 
2007 statement, that issue is not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The issues of service connection for a left hip disability 
and entitlement to special monthly compensation are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Medical records reflect that in March and April 1988, the 
Veteran had osteoarthritis, pain, and moderate laxity of the 
right knee; such conditions are still present.

2.  Precedent opinions of the VA's General Counsel issued in 
July 1997 and August 1998 held that dual ratings may be given 
for a knee disorder, with one rating for instability and one 
rating for arthritis with limitation of motion.

3.  The Veteran's claim for an increased rating for a 
service-connected right knee disability (then characterized 
as postoperative residuals of arthrotomy of the right knee) 
was received on May 1, 2003.

4.  The RO subsequently awarded the Veteran a separate 20 
percent rating for osteoarthritis of the right knee, 
effective May 1, 2003.

5.  The Veteran's service-connected right knee disability is 
manifested by 
arthritis with limitation of motion; extension is full; 
flexion is not limited to 15 degrees or less; and there is 
severe lateral instability of the right knee joint.


CONCLUSIONS OF LAW

1.  The Veteran's award of a separate rating for arthritis of 
the right knee is properly effective as of May 1, 2002, based 
on liberalizing law and regulation, and payment pursuant to 
the award is properly effective as of June 1, 2002.  38 
U.S.C.A. §§ 5110(b)(2), 5111 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.31, 3.114, 3.400 (2008), VAOPGCPREC 23-97 and 9-
98.

2.  The criteria for entitlement to a rating in excess of 20 
percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2008).

3.  The criteria for entitlement to a rating in excess of 30 
percent for postoperative residuals of arthrotomy of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of the notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).


For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The RO provided notice to the Veteran in a July 2003 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his 
claims.  The letter also advised as to what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  An April 2007 letter 
provided him with notice of the information and evidence 
needed to establish a disability rating and an effective date 
for his claimed disabilities.  Such notice was provided in a 
July 2008 letter.  The increased rating claim was last 
readjudicated in a November 2008 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA and private examination reports.  The Board 
notes that a VA examination was performed in June 2005 at the 
Veteran's home, as he is bed-bound.  Additional VA 
examinations at a VA facility were not feasible.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 37.  

Analysis

Earlier Effective Date 

Historically, in a March 1952 decision, the RO granted 
service connection and a 30 percent rating for post-operative 
residuals of an arthrotomy of the right knee (although the 
decision mistakenly referred to the "left" knee at times 
during the decision), effective February 22, 1952.  In a 
February 1957 rating decision, the RO corrected the prior 
typographical error and clarified that service connection was 
in effect for a right knee disability.  The RO also 
determined that the severity of the right knee disability had 
improved, and assigned a 10 percent rating for the service-
connected right knee disability.  The Veteran did not appeal 
the February 1957 decision, and thus such determination is 
final in the absence of clear and unmistakable error (CUE).  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a).  The 
Veteran has not raised a claim specifically alleging CUE in 
the 1957 decision, and that issue is not before the Board.  
The Veteran is advised that he may raise such a claim.

Turning to the instant appeal, the Board notes that on May 1, 
2003, the RO received the Veteran's claim for an increase in 
the 10 percent rating for service-connected postoperative 
residuals of arthrotomy of the right knee.

In a January 2004 rating decision, the RO granted a separate 
10 percent rating for arthritis of the right knee, effective 
May 1, 2003, the date of the Veteran's claim for an increased 
rating for his service-connected right knee disability.  The 
Veteran has appealed for an earlier effective date.  
Thereafter, in September 2005, the RO granted a 20 percent 
rating for service-connected osteoarthritis of the right 
knee, effective May 1, 2003, and granted a 30 percent rating 
for service-connected postoperative residuals of arthrotomy 
of the right knee, also effective May 1, 2003.  Hence, the 
issue that is before the Board is entitlement to an earlier 
effective date prior to May 1, 2003 for the grant of a 
separate 20 percent rating for osteoarthritis of the right 
knee, and for an increased 30 percent rating for 
postoperative residuals of arthrotomy of the right knee.

In general, the effective date for an award of disability 
compensation, for claims received more than one year after 
separation from service, is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  Under 
this provision, the effective date assigned for the award of 
an increased rating in this case may be no earlier than May 
1, 2003, because that was the date that the RO received the 
Veteran's claim for an increased rating for his right knee 
disability, and there is no evidence of a factually 
ascertainable date on which either service-connected right 
knee disability increased in severity within the year 
preceding the May 2003 increased rating claim.

However, other legal authority provides an exception to the 
general rule on effective dates for awards. This legal 
authority provides that where compensation is awarded or 
increased pursuant to a liberalizing law or VA issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the liberalizing law or administrative 
issue, although in no event shall such award be retroactive 
for more than 1 year from the date of application therefor.  
If the claim is reviewed at the request of a claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 U.S.C.A. § 5110(g), 
38 C.F.R. § 3.114.

In order for a claimant to be eligible for a retroactive 
payment under this regulation, the evidence must show that 
the Veteran met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).  Private 
medical records dated in March and April 1988 reflect that 
the Veteran had osteoarthritis, pain, and moderate laxity of 
the right knee; such conditions are still present.

Precedent opinions of the VA's General Counsel issued in July 
1997 and August 1998 have held that dual ratings may be given 
for a knee disorder, with one rating for instability 
(Diagnostic Code 5257) and one rating for arthritis with 
limitation of motion (Diagnostic Codes 5003 and 5010).  
VAOPGCPREC 23-97 and 9-98, issued on July 1, 1997 and August 
14, 1998, respectively.  Given that the Veteran's separate 
rating for arthritis of the right knee was awarded based on 
an intervening liberalizing VA issue (the above-noted General 
Counsel opinions), the effective date rule of 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. §§ 3.114, 3.400(p) permits his 
separate 20 percent rating for arthritis to be effective from 
May 1, 2002, which is one year prior to his May 1, 2003 
claim.  In accordance with 38 U.S.C.A. § 5111 and 38 C.F.R. § 
3.31, the commencement of the period of payment, pursuant to 
the award which was effective May 1, 2002, is delayed until 
the start of the following month, i.e., first payment is 
properly effective as of June 1, 2002.

In sum, as the Veteran's right knee disability met the 
requirements for separate ratings for arthritis and 
instability under VAOPGCPREC 23-97 and 9-98 at the time of 
their issuance, and these disabilities are still present, he 
is entitled to an effective date of May 1, 2002 for the 20 
percent separate rating for arthritis.  Governing law and 
regulation do not provide for an earlier effective date prior 
to May 1, 2003 for the increased 30 percent rating for 
postoperative residuals of arthrotomy of the right knee.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o).


Increased Rating 

The Veteran contends that his right knee disability is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is currently in receipt of a 20 percent rating 
under Diagnostic Code 5010 for service-connected 
osteoarthritis of the right knee, (now effective May 1, 
2002), and a 30 percent rating under Diagnostic Code 5257 for 
service-connected postoperative residuals of arthrotomy of 
the right knee (effective May 1, 2003).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  The normal range of motion of the 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

The medical evidence of record reflects that the Veteran has 
arthritis of the right knee.  See private medical records 
dated in March and April 1988, and April 2000.  As noted 
above, the Veteran is currently in receipt of separate 
ratings for arthritis with limitation of motion (Diagnostic 
Code 5010), and for instability (Diagnostic Code 5257).  See 
VAOPGCPREC 23-97 and 9-98.

In this regard, the Board notes that the Veteran is already 
in receipt of the maximum 30 percent rating available under 
Diagnostic Code 5257 for his service-connected postoperative 
residuals of arthrotomy of the right knee.  A higher rating 
is not available under this code.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.


In the present case, in report of an August 2003 private 
examination at the Veteran's home, J.B., MD, indicated that 
the Veteran was massively obese and bed-bound.  On 
examination, flexion of the right knee was possible to 
perhaps 60 degrees.

On VA examination in July 2005, the Veteran was morbidly 
obese, had psoriatic arthritis of the hips, and had not been 
out of his bed since 2000.  The examiner indicated that he 
was bed-bound and could not walk.  He had significant loss of 
lower extremity strength due to chronic disuse.  Range of 
motion testing was limited due to his obesity.  On 
examination, he had right knee passive flexion to 60 degrees.  
There was full passive extension of the right knee.  Active 
range of motion was limited to almost 30 degrees of flexion 
due to a combination of pain and disuse.  From a flexed 
position, the Veteran was almost unable to bring the leg back 
into extension against even minimal resistance, due primarily 
to pain and disuse of the knee flexors and extensors.  

The July 2005 examiner opined that the DeLuca factors were 
not applicable as the Veteran was not able to use the joint 
for its normal purpose of weightbearing secondary to severe 
degenerative hip disease and prolonged immobilization.  Pain 
was constant, though aggravated by what little active range 
of motion the Veteran was able to manage and any passive 
range of motion.  A pain flare would not be likely to further 
reduce the range of motion from its current very limited 
status.  The Veteran would have no endurance at all given his 
prolonged bed bound status and would simply not be able to 
use the joint for any repetitive activity given his severe 
deconditioning.  The examiner indicated that she was not able 
to state the effect of repetitive use or pain flare in this 
unusual case.  The diagnoses were severe degenerative joint 
disease of the right knee, with absence of medial and lateral 
meniscus secondary to service-incurred traumatic injury and 
surgery, and severe medial, lateral and anterior instability 
of the right knee.

On private examination in January 2007, Dr. B. noted that the 
Veteran was unable to move his lower extremities at all under 
his own power.  The knees had more crepitance when they were 
moved, and were quite painful when moved.  Dr. B. noted that 
the Veteran was unable to weight bear, and had end-stage 
severely painful osteoarthritis involving the hips and knees.  
Range of motion testing was not reported in this examination.

With respect to the Veteran's service-connected 
osteoarthritis of the right knee, the range of motion 
findings detailed above do not support the next-higher 30 
percent evaluation for either flexion or extension of the 
right knee under Diagnostic Codes 5260 and 5261.  

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability of 
the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board notes that 
the medical evidence clearly demonstrates that the Veteran's 
decreased strength in the lower extremities is due to his 
other conditions including disuse, his long-term bed-bound 
status, obesity, and degenerative bilateral hip disability.  
The June 2005 medical examiner has opined that in light of 
the Veteran's status, she was not able to state the effect of 
repetitive use or pain flares; there is no additional 
functional loss due to repetitive use, but did note that a 
pain flare would not be likely to further reduce the range of 
motion from its current very limited status.

In the present case, the Veteran complained of right knee 
pain throughout his VA and private examinations, which was 
objectively noted.  Overall, the evidence does not indicate 
additional functional limitation such as to warrant an 
evaluation in excess of 20 percent under Diagnostic Codes 
5260 or 5261, as the pain did not cause limitation of flexion 
to 15 degrees, or limitation of extension to 20 degrees.  The 
several examination reports do not reflect any additional 
limitation of function due to weakness, incoordination and 
fatigability.  Hence, a higher rating is not warranted for 
the service-connected osteoarthritis of the right knee under 
Diagnostic Codes 5260 or 5261.

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  A higher rating is not available under 
Diagnostic Codes 5258 and 5259, as a 10 percent rating is the 
maximum rating available under Code 5259, and a 20 percent 
rating is the maximum rating under Code 5258.  There are no 
other relevant Code sections for consideration.

The Board has considered whether assignment of a separate 
rating is possible pursuant to VAOPGCPREC 9-2004.  That 
General Counsel opinion held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the Veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.

The medical findings of record, as detailed previously, do 
not establish loss of both flexion and extension to a 
compensable degree.  Accordingly, a separate rating cannot be 
awarded under VAOPGCPREC 9-2004.

In conclusion, the evidence does not support an evaluation in 
excess of 20 percent for osteoarthritis of the right knee, or 
an evaluation in excess of 30 percent for service-connected 
postoperative residuals of arthrotomy of the right knee.  
Moreover, the Board has considered whether staged ratings are 
appropriate, but finds no distinct time periods where the 
Veteran's symptoms warrant different ratings.  Hart, supra.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the evidence does not reflect that the right knee 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 is not warranted.


ORDER

An earlier effective date of May 1, 2002 is granted for the 
award of a separate 20 percent rating for osteoarthritis of 
the right knee.

An earlier effective date prior to May 1, 2003 for the award 
of an increased 30 percent rating for postoperative residuals 
of arthrotomy of the right knee is denied.

An increased rating in excess of 20 percent for 
osteoarthritis of the right knee is denied.

An increased rating in excess of 30 percent for service-
connected postoperative residuals of arthrotomy of the right 
knee is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for a left hip 
disability and for special monthly compensation based on a 
need for aid and attendance or on the basis of being 
housebound.

The Veteran contends that his current left hip disability was 
either incurred in service or is due to a fall resulting from 
his unstable right knee in 2000.
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes any increase in severity of a 
nonservice-connected disease that is proximately due to or 
the result of a service-connected disability as set forth in 
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The Board notes that 38 C.F.R. § 3.310 
(pertaining to secondary service connection) was amended 
effective October 10, 2006.  The Veteran has not been 
notified of the amendment to 38 C.F.R. § 3.310 and such must 
be done prior to Board review.  

A VA examination was performed in June 2005, and the examiner 
provided an opinion (without review of any medical records or 
the Veteran's claims file) as to whether the Veteran's 
current left hip disability was caused by a service-connected 
right knee disability, but did not provide an opinion as to 
whether this disability was aggravated by his service-
connected right knee disability.  

As such, the Board finds that the June 2005 examination 
report is inadequate as to the etiology of the left hip 
disability, and that a remand is also required to obtain a 
clarifying medical opinion as to the relationship, if any, 
between the Veteran's service-connected right knee disability 
and his current left hip disability, to include whether there 
is any aggravation of a non-service-connected disability by a 
service-connected disability.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

As for the special monthly compensation claim, the potential 
outcome of the claim for service connection for a left hip 
disability could affect the outcome of the issue of whether 
the Veteran's service connected disabilities would meet the 
requirements for special monthly compensation.  See 38 C.F.R. 
§§ 3.350, 3.352.  Accordingly, the special monthly 
compensation claim is considered to be inextricably 
intertwined with the service connection claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the Veteran with updated 
notice regarding his claim for secondary 
service connection for a left hip 
disability, including notice of the 
amendment to 38 C.F.R. § 3.310.  The 
Veteran and his representative should be 
given an opportunity to respond

2.  Forward the Veteran's claims folder to 
an appropriate VA physician to obtain a 
medical opinion regarding the 
relationship, if any, between his service-
connected right knee disability and any 
current left hip disability.  Following a 
complete review of the relevant evidence 
(in particular the private medical records 
from El Camino Hospital dated in April 
2000), the physician must address the 
following questions:

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the current chronic left hip 
disability was caused by his service-
connected right knee disability?

(b) Is it at least as likely as not that 
the Veteran's service-connected right knee 
disability aggravated his left hip 
disability?

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The physician is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the physician 
should indicate, to the extent possible, 
the approximate level of severity of the 
left hip disability (i.e., a baseline) 
before the onset of the aggravation.

If the physician must resort to 
speculation to answer any question, he or 
she should so indicate and explain why it 
would be speculative to respond. The 
examiner is also requested to provide a 
rationale for any opinion expressed.

3.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO must readjudicate the 
Veteran's claims.  If the claims remain 
denied, the RO should issue an appropriate 
SSOC that includes citation to 38 C.F.R. § 
3.310 as well as Allen, supra, and provide 
the Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


